Exhibit 2.1 SHARE EXCHANGE AGREEMENT by and among ECO BUILDING INTERNATIONAL, a Nevada Company and CITY ZONE HOLDINGS LIMITED, a British Virgin Islands Company and THE SHAREHOLDERS OF CITY ZONE HOLDINGS LIMITED LISTED ON EXHIBIT A Dated as of April 27, 2010 1 SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of April 27, 2010, is by and among Eco Building International, a Nevada corporation (“Eco Building”), City Zone Holdings Limited, a British Virgin Islands company (“City Zone”), and the shareholders of City Zone identified on Exhibit A hereto (together referred to herein as the “City Zone Shareholders,” each a “City Zone Shareholder”). Each party to this Agreement is individually referred to herein as a “Party” and collectively, as the “Parties.” PREMISES WHEREAS, Eco Building is a publicly held corporation organized under the laws of the state of Nevada with no significant operations; WHEREAS,Christopher Kidney (the “Principal Shareholder”) is currently the Principal Shareholder of Eco Building owning, directly or indirectly, 3,000,000 shares of Eco Building Common Stock (as defined in Section 2.2 below), representing approximately 60.9% of the issued and outstanding Eco Building Common Stock as of the date hereof; WHEREAS, City Zone is a limited liability company organized under the laws of the British Virgin Islands with 10,000 shares of common stock issued and outstanding (the “City Zone Shares”), all of which are owned, directly or indirectly, by City Zone Shareholders set forth on Exhibit A.City Zone owns 100% of the issued and outstanding capital stock of Most Smart International Limited (“Most Smart”), a Hong Kong company. Most Smart is the holder of 100% of the issued and outstanding capital stock of Redsun Technology (Shenzhen) Co. Limited (“Red Sun”), a wholly foreign owned enterprise with limited liability incorporated under the People’s Republic of China (the “PRC”).Red Sun is the sole shareholder of Shenzhen JiRuHai Technology Co. Limited (“Jiruhai”) which was incorporated in the PRC on August 20, 2009. Jiruhai is the 100% owner of the issued and outstanding capital stock of Detian Yu. Detian Yu was incorporated under the PRC laws on November 30, 2006 and is the sole shareholder of Jinzhong
